Citation Nr: 0119772	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  01-03 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for nonservice-
connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from October 1941 to June 1942, and from 
March 1945 to February 1946; he was a prisoner of war (POW) 
of the Japanese government from May to June 1942; he died in 
May 1983 at age 62; the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Manila Regional 
Office (RO) December 1999 decision, which denied entitlement 
to nonservice-connected death pension benefits.

In her April 2001 substantive appeal, the appellant requested 
a Board hearing in Washington, D.C.  She was scheduled to 
appear for a hearing in August 2001 (notice thereof was 
mailed to her address in May 2001); in July 2001 written 
correspondence, she withdrew her hearing request.  38 C.F.R. 
§ 20.702 (2000).


FINDING OF FACT

The appellant's spouse only had recognized service with the 
Philippine Commonwealth Army from October 1941 to June 1942, 
and from March 1945 to February 1946, including as a Japanese 
POW from May to June 1942.


CONCLUSION OF LAW

The appellant's spouse did not meet the basic service 
eligibility requirements to entitle her to nonservice-
connected VA death pension benefits.  38 U.S.C.A. §§ 101, 107 
(West 1991); 38 C.F.R. §§ 3.1, 3.8, 3.203 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's death certificate shows that he died in May 
1983 at age 62.

Pursuant to her application for nonservice-connected VA death 
pension benefits, the appellant claims that the military 
service of her deceased spouse (in the Philippine 
Commonwealth Army) meets the requirements for eligibility for 
VA benefits on the basis that he was a "veteran."  The 
provisions of 38 U.S.C.A. § 1541 (West 1991), pertaining to 
death pension benefits, require that the deceased person 
shall have been a veteran.  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 38, U.S. Code.  38 U.S.C.A. § 107(a); 38 C.F.R. 
§ 3.8(c), (d).

Various service personnel records from the Philippine Army 
(as well as multiple documents and letters concerning the 
veteran's service associated with the file over the years), 
including PA AGO Form 23, AFP AGO Form No. 55, Affidavit for 
Philippine Army Personnel, and records from the General 
Headquarters of Armed Forces of the Philippines, indicate 
that the veteran served with the Philippine Commonwealth Army 
from October 1941 to June 1942, and from March 1945 to 
February 1946 (including as Japanese POW from May to June 
1942); the Affidavit for Philippine Army Personnel also 
indicates he served with "Luzon Guerrilla Forces" from 
September 1943 to March 1945.  He remained a member of the 
Philippine Commonwealth Army until November 1952, but was 
released from the service of the Armed Forces of the United 
States on February 11, 1946.

In April 1976, the service department indicated that the 
veteran served with the Philippine Commonwealth Army, while 
such forces were in the service of the Armed Forces of the 
United States from October 1941 to June 1942, and from March 
1945 to February 1946.  His alleged service with recognized 
guerilla forces, from September 1943 to March 1945, was not 
confirmed.  Prior to the death of the appellant's spouse, 
service with the Regular Philippine Scouts in the service of 
the Army of the United States had never been claimed or 
verified.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA, the document 
is genuine and the information contained in it is accurate. 
38 C.F.R. § 3.203(a) (2000).

When evidence of recognized service is not submitted, or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(c).  
The findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces, and VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. 
App. 115 (1993).

As the law specifically excludes the veteran's type of 
service, as certified by the service department, for purposes 
of entitlement to VA death pension benefits, the Board finds 
that there is no legal basis on which the appellant's claim 
can be based.  As the law and not the evidence is dispositive 
on this issue, it must be denied because of lack of legal 
entitlement.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board further notes that as the appellant's claim has 
been found to be so fundamentally defective that it is 
subject to denial on the basis of a lack of entitlement under 
the law, there is no duty to assist her in her claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000).  38 U.S.C. § 5103A (West 
Supp. 2001).  More specifically, VCAA provides that there is 
no duty to assist when no reasonable possibility exists that 
such assistance would aid in  substantiating the claim.  
38 U.S.C.A. § 5103A(a).



	(CONTINUED ON NEXT PAGE)



ORDER

The appellant's claim for nonservice-connected VA death 
pension benefits is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


